Case 8:20-cv-03167-TDC Document 4 Filed 11/17/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
SOUTHERN DIVISION

Lucas Delcid,
Danielle Harris, Case 8:20-cv-03167-TDC
Milena Radulovice,
Plaintiffs,
Vv.
Michael Isabella,
Johannes Allender,

Taha Ismail,

Dhiandra Olson,

ee

Defendants.

DEFENDANT DHIANDRA OLSON SPECIAL APPEARANCE AND
MOTION TO STRIKE ATTEMPTED SERVICE OF PROCESS

Defendant, Dhiandra Olson, by her counsel, makes this special appearance to contest and
strike attempted Service of Process. The Summons Complaint were served on Defendant
Olson’s mother at her parent’s home in Maryland, and Defendant Olson does not and has not for
years lived there. As such, the attempted Service of Process was improper and should be struck.

Defendant Olson also notes that she was never the Employer of Plaintiffs, she had no
financial interest in the restaurant Employer, she was not a director nor an officer of the
restaurant Employer, and was herself a mere employee of the Employer. Indeed, Defendant
Olson last two paychecks, 4 weeks of pay, bounced and she never received her pay for her last 4

weeks of work, As such Defendant Olson is not a proper Defendant in this action.

4851-7915-0290, v. 1
Case 8:20-cv-03167-TDC Document 4 Filed 11/17/20 Page 2 of 3

Respectfully submitted,

DHIANDRA OLSON,

ny Pout Pl dt

 

Lawrence P, Postol
MD Fed Bar No. 7500
Her Attorney

POSTOL LAW FIRM, PC
6842 Elm Street, Suite 300
McLean, Virginia 22101
(517) 378-6368

Dated: November 17, 2020

4851-7915-0290, v. 1
Case 8:20-cv-03167-TDC Document 4 Filed 11/17/20 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing file in was served, via mail and email, this

17" day of November, 2020 upon:

4851-7915-0290, v. 1

Lindsey Strang Aberg
Ricardo S, Camposanto
Michelle E. Divelbiss
Patrick B. Shaw

AXINN, VELTROP & HARKRIDER LLP
950 F Street, NW
Washington, DC 20004
Phone: (202) 912-4700
Istrang(@axinn,com
reamposanto(@axinn.com
mdivelbiss(@axinn.com
pshaw@axinn.com

Daniel A. Katz

Daniel Katz@washlaw.org

Hannah E.M. Lieberman

Hannah Lieberman@washlaw.org
WASHINTON LAWYERS’ COMMITTEE
FOR CIVIL RIGHTS AND URBAN AFFAIRS
700 14 Street NW, Suite 400

Washington, DC 20005

Phone: (202) 319-1000

Fax: (202) 319-1010

Franny ) sod

Lawrence P, Postol
